180 Cal. App. 2d 854 (1960)
LAUNDROMATIC COMPANY (a Corporation), Respondent,
v.
LAUNDRY WORKERS UNION, LOCAL 26 (an Unincorporated Association) et al., Appellants.
Civ. No. 18880. 
California Court of Appeals. First Dist., Div. Two.  
May 13, 1960.
 James C. Purcell for Appellants.
 Severson, Davis & Larson, Nathan R. Berke, George Brunn, and Bagshaw, Schaal, Martinelli & Talley for Respondent.
 DRAPER, J.
 This is an appeal from an order granting a preliminary injunction restraining picketing.
 Plaintiff corporation operates a laundry, dry cleaning and launderette business in Marin County. Its business does not affect interstate commerce. None of its 30 employees belonged to or was represented by defendant union. There is evidence that no employee desired to join. Defendants, the union and its president, sought from plaintiff a contract which would have required the employees to join the union. Plaintiff's refusal to sign the contract led to peaceful picketing of six of plaintiff's places of business.
 [1] The preliminary injunction was issued May 15, *855 1959. The California rule then was that it was an unlawful labor practice for a union to seek to compel an employer to sign a union shop or closed shop contract when a majority of his employees did not desire to be represented by the union. (Garmon v. San Diego Bldg. Trades Council, 49 Cal. 2d 595 [320 P.2d 473].) The trial court's view of the law was confirmed four days after the injunction issued. (Retail Clerks' Union v. Superior Court, 52 Cal. 2d 222 [339 P.2d 839]; Chavez v. Sargent, 52 Cal. 2d 162 [339 P.2d 801].)
 Before this case came on for oral argument here, the Supreme Court had overruled Garmon and Retail Clerks' and had disapproved the language of Chavez which is relevant to this case. (Petri Cleaners, Inc. v. Automotive Employees, etc., Local No. 88, 53 Cal. 2d 455 [2 Cal. Rptr. 470, 349 P.2d 76].) Respondent argued, however, that Petri did not precisely cover the case at bar, where no employee seeks representation by the union. Now this doubt has been removed, and there remains no question that injunctive relief is unwarranted on the facts of this case. (Messner v. Journeymen Barbers etc. International Union, 53 Cal. 2d 873 [4 Cal. Rptr. 179, 351 P.2d 347].)
 Under the rule of that decision, the order granting preliminary injunction must be and is reversed.
 Kaufman, P. J., and Good, J., pro tem.  [fn. *]
NOTES
[fn. *]  *. Assigned by Chairman of Judicial Council.